Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 3/1/2019.
Claims 1-20 are pending.
Priority
The priority date considered for this application is 9/11/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Per claim 1, it recites—
The application design tool, though does not directly recite “means or step”, is considered a generic placeholder followed by transition word “configured to”, and further followed “receive” and “translate” functional language without sufficient structure.  Therefore, it means the three prong criteria to invoked 112(f) interpretation.
The generator configured to perform the function to generate; and
The runtime engine configured to perform the functions to generate and receive.
Similarly, the the generator, and runtime engine are considered placeholders followed by transition word “configured to” and followed by  functional limitation without sufficient structure are also considered to invoke 112(f). 
Similarly, claim 2 recites “an automated transaction engine configured to monitor….return.” Claim 5 recites the limitation of “the generator” configured to determine…generate…send” Claim 6 recites the limitation of “the runtime engine” is “configured to” link.  Are similarly interpreted to satisfy the 112(f) three prongs test.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	

Claim 1 recites the limitation of “create an abstraction of the functional and stylistic specifications; a generator configured to: 
generate, based on the abstraction of the functional and stylistic specifications set forth by the domain expert, a set of code snippets;” Claims 8 and 17 similarly recite the limitation of 

In the Specification, it states domain experts can specify the intent and desire and then it can be translated into abstraction/metadata.  There is no details/algorithm of what the content of abstraction/metadata is nor how domain experts’ intent and desire is translated to abstraction/metadata.  

Specification states the abstraction/metadata can be used to automatically generate code artifacts/snippets.  However, there is no details of how abstraction/metadata is used to generate the code artifacts/snippets.  

Stating the intended goals lacking the details to implement the stated goals is not sufficient for description requirements. 

Based on the above reasons, it is considered that an aspect of the claimed invention has not been described with sufficient particularity (algorithm) such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  



Dependent claims of the above independent claims inherit the limitation of the above claims and are rejected for reasons above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the link" in “the link created by the runtime engine”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823)

Per claim 1, 
Doubleday discloses
an application design tool having an interface configured to: (Fig. 15, [0107], see domain expert user interface for non-developer per [0108])
receive functional and stylistic specifications from a domain expert for design of a customized application;([0108], see domain experts customize application via selection of components to assemble sequences, where components corresponds to functional specification;  [0112], see domain expert specifies views, tile as corresponding to stylistic specification.) and 
translate the functional and stylistic specifications into metadata that represents the functional and stylistic specification;([0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.)
 a generator configured to: 
generate, based on metadata that represents the functional and stylistic specifications domain expert, a set of code snippets ([0109], creation of components (snippets) in developer user interface based on the intermediate representation. ) and 
a runtime engine configured to: 
generate the customized application using the set of code snippets created by the generator; ([0111], see executable mobile application being created.)

Doubleday does not specifically disclose	
receive, as a user interacts with the customized application, transactional data from the customized application.

However, Walker discloses	
receive, as a user interacts with the customized application, transactional data from the customized application.( [0012], see collecting user interaction with an application; [0027], see receiving user activities, the collected user interactions as transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Walker into the teachings of Doubleday to include the limitation disclosed by Walker.  The modification would be obvious to one of ordinary skill in the art to want to provide services with increased value via collected user interactions as suggested by Walker ([0001])


Per claim 8,
Doubleday discloses
 generating, at the cloud-based software platform, a set of code snippets based on metadata that represent of a set of specifications set forth by a domain expert for creation of a customized application; (Fig. 15, [0107], see domain expert user interface for non-developer per [0108]; [0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.;[0109], creation of components (snippets) in developer user interface based on the intermediate representation/metadata. [0117], see application being networked, web appliance, or client/service and therefore is cloud based)
creating, at the cloud-based software platform, the customized application from the set of code snippets; ([0111], see executable mobile application being created.)

Doubleday does not specifically disclose
and receiving, at the cloud-based software platform and from the customized application, transactional data from the customized application.  

However, Walker discloses	
and receiving, at the cloud-based software platform and from the customized application, transactional data from the customized application..( [0012], see collecting user interaction with an application; [0027], see receiving user activities, the collected user interactions as transactional data.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Walker into the teachings of Doubleday to include the limitation disclosed by Walker.  The modification would be obvious to one of ordinary skill in the art to want to provide services with increased value via collected user interactions as suggested by Walker ([0001])


Per claim 9, the rejection of claim 8 is incorporated;
Doubleday/Walker disclose
 wherein the set of specifications set forth by the domain expert do not include any lines of code and are received through a cloud-based application design tool published by the cloud-based software platform.  (Doubleday,Fig. 15, components 1530, 1525 does not show any line of code)


Doubleday/Walker disclose
 further comprising translating, at the cloud-based software platform the set of specifications into the metadata.  (Doubleday,[0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823) and Sygulla et al. (9,612,920)



Per claim 2, the rejection of claim 1 is incorporated;
 Doubleday/Walker does not specifically disclose
monitor and record the transactional data; and return, in response to a request from the customized application, the customized application to a previous state based on the transaction data. 

However, Sygulla discloses
monitor and record the transactional data; (c4, claim 1, see capture workflow data ) and return, in response to a request from the customized application, the customized application to a previous state based on the transaction data. (Continue, perform rollback operation to previous desired state.) 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sygulla into the teachings of Doubleday/Walker 

Claims 3, 4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823) and further in view of Modarressi (2007/0192465)

Per claim 3, the rejection of claim 1 is incorporated

Doubleday/Walker does not specifically disclose
 wherein the customized application is one of multiple applications generated by the runtime engine and wherein the runtime engine provides a set of common services to each of the multiple applications.  

However, Modarressi discloses
 wherein the customized application is one of multiple applications generated by the runtime engine and wherein the runtime engine provides a set of common services to each of the multiple applications.   (Fig.2, [0025], common modular functions needed across multiple applications.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Modarressi into the teachings of Doubleday/Walker to include the limitation disclosed by Modarressi.  The modification would be obvious to one of ordinary skill in the art to want to have common functionalities among multiple application as suggested by Modarressi ([0006])


Per claim 4, rejection of claim 3 is incorporated;
Doubleday/Walker/ Modarressi discloses
 wherein the set of common services include administrative service, application programing interfaces, and security services.  (Modarressi ,Fig. 2, [0025] See authentication (single sign-on as administrative) as administrative service. Security management as security service ; [0028], see common set of API)

Per claim 12, the rejection of claim 8 is incorporated;
Doubleday/Walker does not specifically disclose
 wherein the customized application is one of multiple applications generated by the cloud-based software platform and wherein the cloud- based software platform provides a set of common services to each of the multiple applications.  

However, Modarressi discloses
 wherein the customized application is one of multiple applications generated by the cloud-based software platform and wherein the cloud- based software platform provides a set of common services to each of the multiple applications.   (Fig.2, [0025], common modular functions needed across multiple applications.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Modarressi into the teachings of Doubleday/Walker to include the limitation disclosed by Modarressi.  The modification would be 


Per claim 13, the rejection of claim 12 is incorporated;

Doubleday/Walker /Modarressi discloses
wherein the set of common services include administrative service, application programing interfaces, and security services.  (Modarressi ,Fig. 2, [0025] See authentication (single sign-on as administrative) as administrative service. Security management as security service ; [0028], see common set of API)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), Beavin et al. (9,134,975) and further in view of Doyle et al. (2018/0307480)
	
Per claim 14, the rejection of claim 8 is incorporated;
Doubleday/Walker does not specifically disclose 
receiving an update to a code generator;
identifying any code snippets previously generated that need to be need to be updated;

However, Beavin discloses 
receiving an update to a code generator;(c3:20-21, update to a  compiler is received) 
identifying any code snippets previously generated that need to be need to be updated;(c3:25-17; determine any functions of the computer programs affected be identified) 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Beavin into the teachings of Doubleday/Walker to include the limitation disclosed by Beavin.  The modification would be obvious to one of ordinary skill in the art to want to reduce amount of effort to keep computer program up to date by updating only affect portions computer program as suggested by Beavin ([0006])
	
Doubleday/Walker/Beavin does not specifically disclose
generating updated code snippets using the code generator;
and updating the customized application based on the updated code snippets.  	

However, Doyle discloses
generating updated code snippets using the code generator;( [0013], software product update…see automatically identify code files that need update, see flagged for updating; the flagged code needs to be updated)
and updating the customized application based on the updated code snippets.  ([0017], see update manager updates code files…distributed among multiple software application.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Doyle into the teachings of Doubleday/Walker/Beavin to include the limitation disclosed by Doyle.  The modification would be obvious to one of ordinary skill in the art to want to address potential compatibility issue after software product deployment as suggested by Doyle ([0013])

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823), and further in view of Turner (20150067687)	

Per claim 15, the rejection of claim 8 is incorporated;
Doubleday/Walker discloses
 identifying a set of business rules associated with the customized application; (Doubleday, [0114], see workflow sequence corresponds to business rules)

Doubleday/Walker does not specifically disclose
and linking, based on the set of business rules, the transactional data with business data.  

However, Turner discloses
and linking, based on the set of business rules, the transactional data with business data.  (Fig. 5, for example, 535, 537 where user interaction execute workflow	
[0024], see workflow with a sequence of activities trigger by user interactions, database is updated, email sent; update database or email is considered business data and they are linked to the workflow for processing.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Turner into the teachings of Doubleday/Walker to include the limitation disclosed by Turner.  The modification would be obvious to one of ordinary skill in the art to want to allow user interaction to customize workflow as suggested by Turner ([0013])


Per claim 16, the rejection of claim 15 is incorporated;
Doubleday/Walker/Turner discloses
wherein linking the transactional data with business data includes associating a state of workflow specified in the set of business rules with the transactional data.  (Turner, [0017], see state of workflow persisted in database…waiting for user interaction)

Per claims 6, 7, see rejections of claims 15 and 16.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823) and further in view of Doyle et al. (2018/0307480)

Per claim 5, the rejection of claim 1 is incorporated;

 Doubleday/Walker does not specifically discloses
determine which of the code snippets need to be updated; 
generate updated code snippets; 
and send a signal to the runtime engine to update the customized applications based on the updated code snippets.  
However, Doyle discloses
determine which of the code snippets need to be updated; ([0013], software product update…see automatically identify code files that need update, see flagged for updating.)
generate updated code snippets; ([0013], see prepare existing code files for the update)
and send a signal to the runtime engine to update the customized applications based on the updated code snippets.  ( [0017], see update manager updates code files…distributed among multiple software application.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Doyle into the teachings of Doubleday/Walker to include the limitation disclosed by Doyle.  The modification would be obvious to one of ordinary skill in the art to want to address potential compatibility issue after software product deployment as suggested by Doyle ([0013])


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Doyle et al. (2018/0307480)
	

Per claim 17,
Doubleday discloses
generate a set of code snippets based on metadata representing a set of specifications set forth by a domain expert for creation of a customized application; (; (Fig. 15, [0107], see domain expert user interface for non-developer per [0108]; ([0109], see intermediate representation as output of the domain expert user interface corresponding to created metadata.;[0109], creation of components (snippets) in developer user interface based on the intermediate representation/metadata. [0117], see application being networked, web appliance, or client/service and therefore is cloud based)

create the customized application from the set of code snippets created from metadata representing the set of specifications set forth by the domain expert;( [0111], see executable mobile application being created.) 

Doubleday does not specifically disclose
receive an indication to evaluate the customized application or set of code snippets for regeneration;
identify the code snippets that need to be updated; 
generate updated code snippets; 
regenerate the customized application based on the updated code snippets. 

However, Doyle et al. (2018/0307480)
 receive an indication to evaluate the customized application or set of code snippets for regeneration; ([0013], software product update…see automatically identify code files that need update, see flagged for updating.)
identify the code snippets that need to be updated; ([0013], the flagged code needs to be updated)
generate updated code snippets; ([0013], see prepare existing code files for the update) and 
regenerate the customized application based on the updated code snippets.  ([0013], software product update…the updating is considered regenerate. [0017], see update manager updates code files…distributed among multiple software application.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Doyle into the teachings of Doubleday to include the limitation disclosed by Doyle.  The modification would be obvious to one of ordinary skill in 

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Doyle et al. (2018/0307480) and further in view of  Modarressi (2007/0192465)


Per claim 18, the rejection of claim 17 is incorporated;
Doubleday/Doyle does not specifically disclose
wherein the instructions when executed by the one or more processors further cause the machine to provide a set of common services to the customized application.  

However, Modarressi discloses
 wherein the instructions when executed by the one or more processors further cause the machine to provide a set of common services to the customized application.  (Fig.2, [0025], common modular functions needed across multiple applications. )

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Modarressi into the teachings of Doubleday/Doyle to include the limitation disclosed by Modarressi.  The modification would be obvious to one of ordinary skill in the art to want to have common functionalities among multiple application as suggested by Modarressi ([0006]




Doubleday/Doyle /Modarressi
wherein the set of common services include administrative service, application programing interfaces, and security services.  (Modarressi ,Fig. 2, [0025] See authentication (single sign-on as administrative) as administrative service. Security management as security service ; [0028], see common set of API)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Doyle et al. (2018/0307480) and further in view of Sygulla et al. (9,612,920)

Per claim 20, the rejection of claim 17 is incorporated;
Doubleday/Doyle does not specifically disclose
record transactional data received from the customized application; monitor for a request from the customized application to return the customized application to previous state; 
 identify a subset of the transactional data that will return the customized application to a previous state; and transmit the subset of the transactional data to the customized application.


However, Sygulla discloses

 record transactional data received from the customized application; (c4, claim 1, see capture workflow data )
monitor for a request from the customized application to return the customized application to previous state; (c3: 6-18, see deltas are replayed appears to disclose a request for replaying, claim 1, perform rollback to previous state)
 identify a subset of the transactional data that will return the customized application to a previous state; (claim 1, wrapping the deltas between a current state and a desired state)
and transmit the subset of the transactional data to the customized application. (c3:5-20, see a wrapped delta be replay appears to show data was transmitted before replaying)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sygulla into the teachings of Doubleday/Doyle to include the limitation disclosed by Sygulla.  The modification would be obvious to one of ordinary skill in the art to want to rollback to previous state due to failure.as suggested by Sygulla (c3:5-25,)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubleday et al., (Doubleday, US 20160202959 A1) in view of Walker et al. (Walker, 2019/0004823) further in view of Sygulla et al. (9,612,920)

Per claim 11, the rejection of claim 8 is incorporated;
Doubleday/Doyle does not specifically disclose
record transactional data received from the customized application; monitor for a request from the customized application to return the customized application to previous state; 
 identify a subset of the transactional data that will return the customized application to a previous state; and transmit the subset of the transactional data to the customized application.


However, Sygulla discloses

 record transactional data received from the customized application; (c4, claim 1, see capture workflow data )
monitor for a request from the customized application to return the customized application to previous state; (c3: 6-18, see deltas are replayed appears to disclose a request for replaying, claim 1, perform rollback to previous state)
 identify a subset of the transactional data that will return the customized application to a previous state; (claim 1, wrapping the deltas between a current state and a desired state)
and transmit the subset of the transactional data to the customized application. (c3:5-20, see a wrapped delta be replay appears to show data was transmitted before replaying)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sygulla into the teachings of Doubleday/Walker to include the limitation disclosed by Sygulla.  The modification would be obvious to one of ordinary skill in the art to want to rollback to previous state due to failure.as suggested by Sygulla (c3:5-25,)


Response to Arguments
Related to the Applicant’s argument related to lack of written description.  Please refer to revised explanation in this office action.  For limitation drafted in functional language which only states the intended purposes, without any algorithm is considered lack of written description. 
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/PHILIP WANG/Primary Examiner, Art Unit 2199